                 Case 1:20-cv-00670-OTW Document 28 Filed 10/09/20 Page 1 of 1




287 Bowman Avenue, Suite 404, Purchase, NY 10577
(914) 977-7300 Fax (914) 977-7301

Direct Dial: (914) 977-7334
Email: jarobinson@mdwcg.com


                                             October 9, 2020
                                                                        MEMO ENDORSED
Hon. Ona T. Wang, USMJ
Southern District of New York
500 Pearl Street, Room 20D
New York, NY 10007

       Re: Gomez v. Francois and LG Waay, Inc., Docket No.: 20-cv-0670-OTW

Dear Judge Wang,

        We represent the defendants, LG Way, LLC and Gaspard Francois in the above captioned matter and
write to provide the Court with a status update pursuant to the Court’s memo directive dated September 14,
2020.

        The parties have continued to pursue outstanding discovery such as certain cell phone logs by plaintiff,
access to plaintiff’s social media, plaintiff’s vehicle repair bills, and defendants’ documents responsive to
plaintiff’s demands which have just recently been obtained through use of an investigator. Due to such
outstanding discovery, depositions have been adjourned until said materials are exchanged by both parties.
Despite these delays, we remain confident that expert discovery will be completed by November 30, 2020.

       This letter is being submitted solely on behalf of defendants as we have not been able to reach plaintiff’s
counsel today.

                                             Respectfully Submitted,          Plaintiff is directed to file a response
                                                                              by October 13, 2020. The Clerk of
                                                                              Court is directed to close ECF 27. SO
                                                                              ORDERED.
                                             Jennifer A. Robinson
                                                                              /s/ Ona T. Wang Oct. 9, 2020
                                                                              U.S.M.J.
